Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 1 of 6
Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 2 of 6
Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 3 of 6
Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 4 of 6
Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 5 of 6
Case 19-71497   Doc 2   Filed 12/11/19   Entered 12/11/19 13:18:27   Desc Main
                           Document      Page 6 of 6
